Citation Nr: 1534230	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-49 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel







INTRODUCTION

The Veteran had active service from August 1985 to June 2000.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The matter before the Board pertains to a claim for service connection for dental disability for compensation purposes.  To the extent the Veteran may wish to pursue a claim for service connection for a dental disorder for treatment purposes, he should file a claim for this purpose with the RO.


FINDING OF FACT

The Veteran does not have a dental condition resulting from a combat wound or other service trauma.


CONCLUSION OF LAW

Service connection for compensation purposes for a dental disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran was notified via a letter dated in May 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

A June 2011 RO memorandum indicated that efforts to obtain copies of the March 1991 inpatient clinical records of the Veteran's oral surgery had been unsuccessful.  The Board notes, however, that it appears that subsequent to the June 2011 the Veteran submitted the records in question.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, provides compensable disability ratings for the loss of teeth due to the loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  It is noted that these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.

VA law provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran asserts that his tooth (#4) became sore after he sustained a blow to his jaw while playing football while on active duty.  He contends that the dental trauma in service led to an infection and necessitated the apicoectomy and other procedures undertaken in March 1991.

The Veteran's service dental treatment records reveal that in March 1990 the Veteran complained that a tooth (#4) would hurt when chewing.  The tooth was sensitive to percussion and resulted in a diagnosis of pupal necrosis #4.  Subsequent to some additional follow-up treatment, in March 1991 the Veteran underwent an apicoectomy and reverse filling of tooth #4.  The tooth was extracted later in March 1991.

At an August 2011 VA dental examination the Veteran stated that his tooth (#4) became sore after he sustained a blow to his jaw while playing football while on active duty.  The August 2011 VA examiner noted that after the Veteran's tooth became sore during service, root canal therapy was attempted in an effort to save the tooth but was unsuccessful.  The tooth was then treated with an apicoectomy and retrograde filling.  These efforts also failed and ultimately the tooth was removed "noting that this tooth" had an apical infection and an apical granuloma.  The examiner concluded by noting that the granuloma and the associated apical surgery did cause loss of some of the alveolar bone of the Veteran's right maxilla.

In this case there is no showing that the Veteran suffered any dental trauma during service.  While there is clear evidence that the Veteran complained of problems with his tooth (#4) during service, and an examiner has indicated that such led to the loss of some of the alveolar bone of the Veteran's right maxilla, it is equally clear that such loss, as noted by the August 2011 VA dental examiner, was caused by an infection.  The Board here observes that the Note immediately following Diagnostic Code 9913 states that such ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  Here, there is no evidence of any bone loss through trauma.  Further, while the Veteran was treated for some dental complaints during service, it has been held that the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service (see 38 C.F.R. § 3.306(b)(1) (2014); VAOGCPREC 5-97).  Absent a demonstration of any dental trauma, service connection may be considered solely for the purpose of determining entitlement to VA dental examinations or outpatient dental treatment.  Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Moreover, 38 C.F.R. § 3.306(b)(1) specifically provides that service connection is not warranted for the usual effects of an ameliorative procedure, unless the "disease or injury" was otherwise aggravated by service.

The Board acknowledges the Veteran's assertion that his infection of tooth #4 resulted from inservice trauma.  The Board notes, however, that no such evidence of any inservice trauma to the jaw is contained in the Veteran's dental records or service treatment records.  Further, the Veteran, as a layman, is not competent to state that a sore or loose tooth caused his periodontal disease.  His opinion in this regard is not competent evidence and is not favorable to his claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In sum, the record does not indicate that any trauma during service caused damage to the jaw that resulted in a dental disability, and the Veteran has not presented any competent medical evidence that he has a dental disorder for which service-connected compensation may be granted.


ORDER

Service connection for a dental disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


